Citation Nr: 9932488	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral tinnitus.

3. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a perforated right eardrum, to include otitis 
media.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active duty from May 1968 to May 
1970.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision 
issued by the Department of Veterans Affairs (VA), Regional 
Office (RO) in Fort Harrison, Montana, which denied service 
connection for bilateral hearing loss, for bilateral 
tinnitus, and for residuals of a perforated right eardrum.  
The veteran filed a notice of disagreement in May 1998.  The 
RO issued a statement of the case in June 1998.  In August 
1998, the veteran filed a timely substantive appeal.  

In March 1999, the Board remanded this appeal to the RO for 
compliance with due process requirements and proper 
adjudication in accordance with the laws and regulations 
governing the finality of decisions.  In this context, the 
Board observed that the claims for entitlement to service 
connection for the above-noted disabilities were previously 
denied by the RO in an unappealed rating decision, dated in 
September 1992.  However, in its May 1998 rating decision, 
the RO improperly considered the veteran's claims for service 
connection on a de novo basis rather than as an attempt to 
reopen, which requires the submission of new and material 
evidence, thereby warranting remand for correction of this 
jurisdictional defect.  See Fulkerson v. West, 12 Vet. 
App. 268, 269-70 (1999) (per curiam) (setting aside a Board 
decision to enable the Board to observe the procedure 
required by law for reopening of final RO decisions) and 
(citing Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996)).

In a supplemental statement of the case (SSOC), dated April 
1999, the RO determined that new and material evidence had 
been submitted to reopen the claims for service connection 
for bilateral hearing loss, for tinnitus, and for residuals 
of a perforated right eardrum, and continued the previous 
denial of the claims.  The veteran was furnished a copy of 
the April 1999 SSOC, which included the applicable legal 
criteria governing final RO decisions.  This appeal is once 
again before the Board for appellate consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO. 

2. In September 1992, the RO issued a rating decision which 
denied the veteran's claims for entitlement to service 
connection for bilateral hearing loss, for bilateral 
tinnitus, and for residuals of perforation of a right 
eardrum.  The veteran was provided notice of this adverse 
decision and of his appellate rights in September 1992; 
but he did not initiate an appeal of the rating decision.

3. Evidence added to the record since the September 1992 
rating decision includes a private medical statement, a VA 
audiological examination, sworn testimony provided during 
a personal hearing, and lay statements from the veteran.  

4. This evidence is cumulative and does not bear directly and 
substantially upon the subject matter of whether the 
veteran currently has a hearing loss disability within 
applicable VA standards, and when considered alone or 
together with all of the evidence, both old and new, it 
has no significant effect upon the facts previously 
considered.

5. This evidence is not cumulative and does bear directly and 
substantially upon the subject matters of (1) whether the 
veteran currently has a disability manifested by residuals 
of a perforated right ear drum, and (2) whether there is 
evidence of a medical nexus between the presently existing 
tinnitus and service, or evidence of continuity of 
symptomatology, and; when considered alone or together 
with all of the evidence, both old and new, it has a 
significant effect upon the facts previously considered.

6. The claim for entitlement to service connection for 
tinnitus is supported by cognizable evidence showing that 
the claim is plausible.  

7. The claim of entitlement to service connection for 
residuals of a perforated right eardrum, to include otitis 
media, is supported by cognizable evidence showing that 
the claim is plausible.  

8. The evidence of record establishes that the veteran's 
tinnitus had its onset during service.

9. The evidence of record establishes that the veteran 
currently has residuals of a perforated right eardrum, 
identified as otitis media with old scarring on the right 
tympanic membrane, which had its onset during service.


CONCLUSIONS OF LAW

1. Evidence received since the unappealed September 1992 
rating decision that denied entitlement to service 
connection for bilateral hearing loss, which is final, is 
not new and material, and the claim for this benefit is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156 (1999).

2. Evidence received since the unappealed September 1992 
rating decision that denied entitlement to service 
connection for tinnitus, and for chronic residuals of a 
perforated right eardrum (to include otitis media), which 
is final, is new and material, and the claims for these 
benefits are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104, 3.156.

3. The claim of entitlement to service connection for 
tinnitus is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4. The claim of entitlement to service connection for chronic 
residuals of a perforated right eardrum, to include otitis 
media, is well-grounded.  38 U.S.C.A. § 5107(a).

5. Resolving all reasonable doubt in favor of the veteran, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303(b) 
(1999).

6. Resolving all reasonable doubt in favor of the veteran, 
otitis media with old scarring on the right tympanic 
membrane was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the veteran's claims seeking 
entitlement to service connection for bilateral hearing loss, 
for bilateral tinnitus, and for residuals of a perforated 
right eardrum in a September 1992 rating decision.  That 
decision was based on the fact that the audiograms in-service 
reflected normal hearing acuity in both ears within 
applicable VA standards; that no residual disability of the 
perforated right eardrum was noted in-service to include 
scarring; and that tinnitus was not noted or treated during 
service.  The veteran was provided notice of the adverse 
decision and his appellate rights in September 1992.  The 
veteran did not initiate an appeal of this rating decision.  

Pertinent evidence which was of record when the RO rendered 
its decision in September 1992 is summarized as follows: 

The veteran's DD Form 214 reflects that his decorations and 
awards include the Purple Heart.

On induction in 1968, the veteran's ears and drums were 
evaluated as normal.  The audiometric examination reflects:

March 
1968


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
5
5
5
5

Other service medical records reflect that the veteran 
sustained a perforated right tympanic membrane due to trauma 
when his vehicle hit a mine in the Republic of Vietnam in 
November 1968.  A February 1969 Ear, Nose, and Throat (ENT) 
consultation report reflects history of perforated tympanic 
membrane with otitis media and externa following a mine 
explosion.  The veteran complained of muffled sounds in the 
right ear.  On physical examination, the veteran had adequate 
conversation hearing.  There was green drainage from the 
external canal of the right ear.  The right tympanic membrane 
was scarred without evidence of acute inflammation.  The 
audiometric testing reflects:

Feb. 1969


HERTZ



500
1000
2000
4000
8000
RIGHT
0
5
5
20
45
LEFT
0
0
5
15
10

The examiner noted that the tympanic membranes were clear and 
"continue on for general duty."  The ears and drums were 
evaluated as normal on separation in March 1970.  The veteran 
denied having or ever having had ear, nose, throat trouble, 
running ears, or hearing loss on the report of medical 
history completed for separation.  The audiometric testing 
reflects:

March 
1970


HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
*
15
LEFT
10
15
15
*
10

The veteran attested on a statement of medical condition 
dated in May 1970 that there had been no change in his 
medical condition since his last separation examination.  

A March 1992 VA audiological examination reflects that the 
veteran complained of tinnitus and hearing loss due to his 
injury in-service.  He noted a decrease [in his hearing] in 
recent years.  On physical examination, the tympanic 
membranes were intact and there was no scarring present that 
the examiner could identify.  The ear canals were clear.  The 
veteran demonstrated better air conduction to hearing to the 
high tuning fork than to bone conduction.  Inter alia, the 
diagnoses included probable hearing loss to high frequency 
levels with tinnitus.  On the authorized audiological 
evaluation in March 1992, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
15
15
20
LEFT
5
10
10
20

The average pure tone threshold for the right ear was 12.  
The average pure tone threshold for the left ear was 11.  
Speech audiometry revealed a speech recognition ability of 98 
percent in the right and left ears.  The veteran reported 
constant tinnitus, bilaterally.  He was uncertain of the 
onset.  On otoscopic examination, the canals were clear.  The 
tympanic membranes and light reflexes were visible 
bilaterally.  The audiometric results revealed that hearing 
was within normal limits, bilaterally.  The examiner noted 
that the best estimate of the veteran's organic hearing 
sensitivity is hearing within normal limits by VA standards, 
bilaterally.

The Board notes that based upon the evidence on file at the 
time of the September 1992 rating decision, the veteran had 
not presented well-grounded claims for service connection for 
bilateral hearing loss and for residuals of a perforated 
right ear drum, as there was no evidence which established a 
presently existing disability manifested by either hearing 
loss per 38 C.F.R. § 3.385, or residuals of a perforated 
right eardrum.  See Caluza v. Brown, 7 Vet. App. 489, 506 
(1995).  Moreover, the veteran had not presented competent 
evidence of a medical nexus between any currently diagnosed 
tinnitus and service, and; hence, this claim was also not 
well-grounded.  Id.

Therefore, the VA must review all of the evidence submitted 
since the last final disallowance, in this case the RO's 
September 1992 rating decision, in order to determine whether 
the claims may be reopened.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Pertinent evidence associated with the claims folder 
subsequent to the September 1992 rating decision includes the 
following: 

An April 1997 medical statement from S. Tyson, D.O., reflects 
that the tympanic membrane on the left was very erythematous 
with fluid behind the drum, which was clear, but the drum was 
bulging.  The patient had a very erythematous umbo and the 
surrounding tissues on the left ear were quite inflamed.  The 
right ear showed a large amount of scarring of the tympanic 
membrane and of the left auditory canal.  The drum was very 
cloudy with cloudy fluid behind.  The drum appeared to be 
scarred and irregular and somewhat retracted.  The patient's 
ear appears to have chronic scarring from a much older 
problem present in this ear.  The impressions included otitis 
media with old scarring on the right tympanic membrane.  
Also, Dr. Tyson indicated that the veteran stated that he has 
a severe dampened hearing bilaterally, which, according to 
the veteran, was caused by an explosion in service.

Testimony from the March 1998 personal hearing reflects that 
the veteran's military occupational specialty was motor 
operator, engineer.  The veteran asserts that the chronic 
scarring referred to by Dr. Tyson was due to the injury in 
Vietnam.  The veteran has no treatment records for the period 
from separation to March 1992.  He was told while 
hospitalized [in-service] that he would have to learn to live 
with the tinnitus.  It keeps him awake half the time.  

The April 1998 VA audiological examination reflects that the 
veteran reported high-frequency hearing loss due to noise 
exposure in military service.  He also reported constant 
tinnitus, bilaterally.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:

April 
1998

HERTZ



1000
2000
3000
4000
RIGHT
10
25
15
25
LEFT
10
15
20
35

The average pure tone threshold was 19 for the right ear and 
20 for the left ear.  Speech audiometry revealed a speech 
recognition ability of 94 percent in the right and left ears.  
The audiologist noted that the hearing was within normal 
limits, except for a mild to moderate sensorineural hearing 
loss in the higher frequencies, bilaterally.  The best 
estimate of the veteran's organic hearing sensitivity is 
hearing within normal limits by VA standards, bilaterally.  


I.  New and Material Evidence

Because the RO previously denied the veteran's claims for 
service connection for bilateral hearing loss, for bilateral 
tinnitus, and for residuals of a perforated right eardrum, in 
September 1992, and the veteran did not initiate an appeal by 
filing a notice of disagreement, see 38 U.S.C.A. § 7105(a)-
(b); 38 C.F.R. §§ 20.200, 20.302, the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, the 
veteran's claims for this benefit may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. §  3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Winters and Elkins, both supra; 
see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, at 209.

Moreover, the Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to provide each 
element that was a specified basis for the last disallowance.  
See Evans v. Brown, 9 Vet. App. at 284; see also Hickson v. 
West, supra.  Accordingly, the focus of the Board's inquiry 
in this regard is upon (1) whether the record now reflects 
competent medical evidence establishing a current a hearing 
loss disability per applicable VA standards; (2) whether the 
record now reflects evidence of a medical nexus between the 
veteran's current tinnitus and his period of service, or 
evidence of continuity of symptomatology, and (3) whether the 
record now reflects competent medical evidence of a current 
disability manifested by residuals of a perforated right 
eardrum.


A.  Bilateral hearing loss 

Under the laws administered by the VA, impaired hearing will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999); see also Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Board notes that the veteran's testimony and lay 
statements in support of his claim are new, in that they were 
not of record at the time of the September 1992 rating 
decision.  In that regard, the veteran asserts that the 
bilateral hearing loss is service related.  The April 1998 VA 
audiological examination reflects that according to the 
veteran, his hearing loss was due to noise exposure in-
service.  While the VA examination report does reflect mild 
to moderate sensorineural hearing loss in the higher 
frequencies, it does not reflect a hearing loss 
"disability" within applicable VA standards.  See Hensley 
v. Brown, 5 Vet. App. at 159 (Section 3.385 "operates to 
establish when a measured hearing loss is not a 'disability . 
. .'") (emphasis in original).  Thus, this medical evidence 
is insufficient to establish the existence of a current 
hearing loss disability.  Id.  Similarly, in the context of 
the April 1997 medical statement, the physician acknowledged 
that he essentially repeated an oral history provided by the 
veteran, thereby indicating that he had no actual medical 
knowledge of whether the veteran currently has bilateral 
hearing loss resulting from an in-service explosion.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Accordingly, since the evidence that was before the RO in 
September 1992 suggested these same facts, the Board 
determines that the lay evidence, as well as cited medical 
data, is merely cumulative of evidence that was considered by 
the RO in 1992.  Since these pieces of evidence are not 
"new" evidence within the meaning of 38 C.F.R. § 3.156(a), 
they do not provide a basis for reopening the claim of 
entitlement to service connection for bilateral hearing loss.  
See Smith v. West, 12 Vet. App. 312, 315 (1999) (holding that 
if new evidence had not been submitted, the veteran had not 
fulfilled the requirement for "new and material" evidence 
to reopen his claim for service connection).  Accordingly, 
this claim is not reopened.  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5103(a) (West 
1991); Graves v. Brown, 8 Vet. App. 522 (1996).


B.  Tinnitus

The Board has reviewed the evidence submitted since the 
September 1992 RO decision, and does not dispute that the 
veteran suffered right ear trauma, resulting from a land mine 
explosion, while serving on active duty in Vietnam.  
Moreover, in an August 1998 VA Form 9, the veteran asserted 
that he has had ringing in his ear since an in-service injury 
in Vietnam.  Since the veteran has not previously alleged 
that he had an onset of symptoms associated with tinnitus at 
the time of the in-service mine explosion, the Board finds 
that the August 1998 statement is new, in that it was not of 
record at the time of the September 1992 rating decision.  In 
this context, and presuming the truthfulness of the August 
1998 statement, see, e.g., Kutscherousky v. West, supra, the 
Board views this lay evidence as a new basis upon which to 
reopen the veteran's claim, and when viewed in conjunction 
with the other evidence of record, it bears directly and 
substantially upon the issue of whether the veteran developed 
ringing of the ears in service, which has continued post-
service.  Therefore, the Board finds that the August 1998 lay 
evidence is so significant that it must be considered to 
fairly decide this claim.  Accordingly, the Board concludes 
that new and material evidence has been submitted to reopen 
the veteran's claim for service connection for tinnitus, 
based on the lay statement contained in the August 1998 VA 
Form 9.  See 38 C.F.R. § 3.156(a).  Therefore, the Board will 
consider this claim on a de novo basis.  


C.  Residuals of perforated right eardrum, to include otitis 
media

The Board observes that the newly submitted evidence includes 
an April 1997 medical statement from Dr. Tyson.  
Specifically, this statement indicates that the veteran has 
been diagnosed with otitis media with old scarring on the 
right tympanic membrane.  The physician added that the ear 
appeared to have chronic scarring from a much older problem 
present in the ear.  Moreover, this evidence is not 
cumulative and redundant, and it bears directly and 
substantially on the question of whether the veteran 
currently has a disability manifested by residuals of a 
perforated right eardrum, which was lacking at the time of 
the September 1992 rating decision.  Therefore, the Board 
finds that the April 1997 medical statement, referencing an 
impression of otitis media with old scarring on the right 
tympanic membrane, constitutes new and material evidence for 
purposes of reopening the of claim for service connection of 
a perforated right eardrum, to include otitis media.  See 38 
C.F.R. § 3.156(a).  Therefore, the Board will consider this 
claim on a de novo basis.


II.  Well Grounded Claim

After having reopened the claims for service connection for 
tinnitus and for residuals of a perforated right eardrum, 
based on the receipt of new and material evidence, the Board 
must determine whether these two claims are well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (Expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence that the 
condition was "noted" during service; evidence showing 
post-service continuity of symptomatology; and medical 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).

With respect to the claim for service connection for 
tinnitus, a review of the record reflects that the veteran 
has a current diagnosis of tinnitus, as shown by the VA 
examination reports dated in March 1992, and in April 1998.  
The veteran has averred in an August 1998 statement that he 
had ringing in the ears following the mine explosion in 
service, and his service medical records confirm that the 
veteran was involved in a mine explosion during service, and 
he has repeatedly maintained that has continued to have 
constant ringing in the ears post-service.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. 
App. 465 (1995) (a lay statement is considered to be 
competent evidence when it concerns the features or symptoms 
of the veteran's injury or illness).  Thus, presuming the 
credibility of the veteran's lay statements, the Board 
determines that such statements constitute competent lay 
evidence of in-service incurrence of ringing of the ears, 
with a continuance of the same symptoms post service.  See 
Robinette v. Brown, supra.  As such, the veteran's statements 
represent evidence of continuity of symptomatology, and they 
are considered competent lay observations that relate the 
present condition of tinnitus to the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. at 498; 
Caluza v. Brown, supra.  Therefore, under such circumstances, 
the claim for service connection for tinnitus is well-
grounded.  See also Mattern v. West, 12 Vet. App. 222, 226 
(1999) (the determination of well-groundedness of a claim 
requires only a preliminary threshold of plausibility with 
enough of an evidentiary basis to show that the claim is 
capable of substantiation).

Similarly, as for the claim for service connection for 
residuals of a perforated right ear drum, a review of the 
record reflects that the veteran has a current diagnosis of 
otitis media with old scarring on the right tympanic 
membrane, as shown by the a private medical statement dated 
April 1997.  The service medical records provide evidence of 
in-service incurrence, specifically a history of a perforated 
tympanic membrane with otitis media and externa following a 
mine explosion in the Republic of Vietnam; and a medically 
based nexus has been suggested between the in-service injury 
and the current diagnosis of otitis media with old scarring 
on the right tympanic membrane, as shown by the April 1997 
medical statement.  Therefore, since the evidence is 
sufficient to lend plausible support to the claim, the Board 
determines that the claim for residuals of a perforated right 
eardrum, to include otitis media, is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caluza and Mattern, 
both supra.





III.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999); 
see also Degmetich v. Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 
1997).  Service connection may be established under 38 C.F.R. 
§ 3.303(b) (1999) by evidence of (i) the existence of a 
chronic disease in service or during the applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Savage, supra.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated by such service will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed.Cir. 1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette, 
82 F.3d at 392; see Caluza, 7 Vet.App. at 507 (holding that § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim); accord Russo v. 
Brown, 9 Vet.App. 46, 50 (1996).

The Board observes that in applying the provision of 38 
U.S.C.A. § 1154(b) in this case, the service medical records 
reveal that the veteran sustained trauma following a mine 
explosion while on active duty in the Republic of Vietnam.  
Through his testimony in March 1998, the veteran refers to 
having been awarded the Purple Heart due to that incident; 
and the DD Form 214 reflects that the veteran's awards and 
decorations included the Purple Heart.  Therefore, the Board 
finds that the evidence of record supports the veteran's 
status as a combat veteran, and thus the veteran is entitled 
to the relaxed evidentiary requirements of section 1154(b).

As regards the claim for service connection for tinnitus, the 
Board observes that while there is no indication in the 
record that the veteran reported any complaint of ringing of 
the ears contemporaneous to the time of the in-service mine 
explosion, the Board must emphasize that the veteran was 
blown from a vehicle that was completely destroyed, after 
such vehicle had rolled over an enemy land mine, and; the 
veteran was shown to have sustained right ear trauma at the 
same time.  Thus, the Board finds that given the veteran's 
accounts of the circumstances surrounding the mine explosion, 
it can be satisfactorily established, 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), that he suffered right ear trauma as 
well as ringing of his ears during service.  While the March 
1970 separation examination reflects no complaint or finding 
of tinnitus, the Board finds it reasonable that such lay 
evidence indicating that the veteran had ringing of the ears 
following the mine explosion is "consistent with the 
circumstances, conditions, and hardships" of the veteran's 
combat duty.  Id; see also Peters v. Brown, 6 Vet. App. 540, 
543 (1994).  Hence, the question now becomes whether there is 
sufficient evidence of record to establish continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b).

Post-service medical evidence dated between 1970 and 1991 
contain no finding of tinnitus.  However, on subsequent VA 
examinations in 1992 and 1998, the veteran was found to have 
constant tinnitus, and he has provided his lay observations 
of continuous ringing in his ears post service.

From the foregoing, it is apparent that the veteran engaged 
in combat.  He has presented satisfactory lay evidence 
establishing that he suffered ringing of the ears following a 
mine explosion in service, that this same symptomatology has 
continued to the current time, and that he has been diagnosed 
with tinnitus as shown by recent VA examinations.  Therefore, 
in view of the undisputed evidence that the veteran suffered 
right ear trauma in-service, in a combat zone, for which he 
was awarded the Purple Heart, the Board finds that the 
evidence raises a reasonable doubt that tinnitus was 
occasioned by his "combat" experience in Vietnam, and that 
he has continued to have symptoms associated with tinnitus 
post service.  38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d at 393, citing Caluza, 7 
Vet. App. at 510.  Accordingly, the Board resolves all 
reasonable doubt in the veteran's favor, 38 U.S.C.A. § 
5107(b), allowing him to prevail on a claim of service 
connection for tinnitus.  Accordingly, service connection for 
tinnitus is warranted.  See also 38 C.F.R. § 3.102.

As for the claim for service connection for residuals of a 
perforated right eardrum, the veteran asserts that his 
current right ear scarring and otitis media are related to an 
incident in military service.  In this context, the Board 
observes that scarring of the right eardrum and otitis media 
were present on examination in February 1969.  The service 
records support the veteran's history of a perforated right 
eardrum following a mine explosion in service.  A private 
examination performed in April 1997 disclosed that the 
veteran's right ear revealed a large amount of scarring of 
the tympanic membrane, which the private physician appears to 
have medically linked to a much older problem that was 
present in the right ear.  The diagnostic impression was of 
otitis media with old scarring on the right tympanic 
membrane.  Thus, based on a review of the record, the Board 
determines that there is at least a reasonable doubt with 
regard to the etiology of the otitis media.  Under the 
provisions of 38 U.S.C.A. § 5107(b), all reasonable doubt 
must be resolved in favor of the veteran.  See also 38 C.F.R. 
§ 3.102.  Accordingly, service connection for residuals of a 
perforated right eardrum, identified as otitis media with old 
scarring on the right tympanic membrane, is warranted.



ORDER

New and material evidence having not been submitted, the 
claim of service connection for bilateral hearing loss is not 
reopened.  

New and material evidence having been submitted, the claims 
of entitlement to service connection for tinnitus and 
residuals of a perforated right ear drum, to include otitis 
media, are reopened; and the claims are well-grounded.  

Service connection for tinnitus is granted.

Service connection for otitis media with old scarring on the 
right tympanic membrane is granted.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

